DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
Response to Amendment
The amendments filed with the written response received on 09/01/2020 have been considered and an action on the merits follows. As directed by the amendment, claims 1,3,16,24,42 are amended; claims 6,19,26,43 are canceled; claims 33-41,50-57 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-5,7-18,20-25,27-32,42,44-49.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, 27-31, 42, 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Roth(US 20140239030)(hereinafter Roth) in view of Aquino(US 20150059042)(hereinafter Aquino) .
Regarding claim 24, Roth teaches a shirt (fig 1) comprising: a front panel; a rear panel; a pocket (90) located on at least one of the front panel and the rear panel (fig 1); at least one connector (30) coupled to the pocket (90); a strap (strap 32 connected to the harness 12) attached to the at least one connector (30) and adapted to connect to a second shirt (fig 4); an opening in the rear panel for receiving a portion of the strap for attaching the pocket to the second shirt (as shown in fig 1, there is a slit in the rear panel of the jacket for the strap 30 to come out to connect to the backpack 90); wherein the strap is connected directly to the rear panel (fig 1).
Roth does not teach the pocket adapted to receive a ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pocket adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic insert received in the pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body.
Roth does not clearly show a closing member adapted to close the pocket. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth to have a closing member adapted to close the pocket as taught in fig 22b of Aquino for the benefit of securing the items inside the backpack.
Regarding claim 25, Roth teaches the pocket is located on at least one of a front side of the front panel, a front side of the rear panel, and a back side of the rear panel (fig 1).
Regarding claim 27, Roth does not teach at least a portion of the shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 28, Roth does not teach at least a portion of the rear panel comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a portion of the rear panel of the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 29, Roth teaches a first sleeve and a second sleeve, wherein the first sleeve is attached to the front panel and the rear panel in a first underarm area and the second sleeve is attached to the front panel and the rear panel in a second underarm area. Roth does not teach the first underarm area and the second underarm area comprise a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first underarm area and the second underarm area of the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 30, Roth teaches the article of clothing is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (para [0013]).
Regarding claim 31, Aquino teaches a ballistic panel (50) received in the pocket. 
Regarding claim 42, Roth teaches a system configured to receive body armor, the system comprising: an inner shirt (fig 1); a first pocket (120) connected to the inner shirt (para [0036]); a second pocket (90); at least one connector coupled to the first pocket (para [0036], the front harness connectors 50 may comprises male/female buckle portions corresponding to the appropriate buckle portions of the pack 20); a strap (harness 12) having a first end (30) connected directly to the second pocket (90)(fig 1) and a second end (50) connect directly to the at least one connector to couple the second pocket to the first pocket (fig 1). 
Roth does not teach the first pocket adapted to receive a first ballistic panel; the second pocket adapted to receive a second ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pockets adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic inserts received in the first pocket and the second pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body.
Regarding claim 44, Roth does not teach the first pocket is connected to the inner shirt with one of stitching or adhesion. However, Aquino teaches the pocket (carrier shell) and outer garment are integrated in a detachable fashion (figs 33A, B) or permanently integrated into an article of clothing (fig 32) by sewing (para [0138]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first pocket of Roth is connected to the inner shirt with one of stitching as taught by Aquino for the benefit of securing and concealing the backpack to the shirt system while allowing both garments to move independently of one another avoiding friction that might inhibit body movement (para [0138]).
Regarding claim 45, Roth teaches the at least one connector includes a clip (a buckle).
Regarding claim 46, Aquino teaches a first ballistic panel (50) received in the first pocket and a second ballistic panel (50) received in the second pocket. 
Regarding claim 47, Aquino teaches one of the first ballistic panel and the second ballistic panel comprise a ballistic material (para [0087]).
Regarding claim 48, Roth does not teach the first pocket comprises a first closing member for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member for securing the second ballistic panel within the second pocket. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth to have the first pocket comprises a first closing member for securing the first ballistic panel and the second pocket comprises a second closing member for securing the second ballistic panel as taught in fig 22b of Aquino for the benefit of securing the ballistic panel inside the pockets and providing protecting for the back and the chest of the user.
Regarding claim 49, Aquino teaches at least one of the first closing member and the second closing member comprises at least one of a hook-and pile fastener, a button, a zipper, or a snap (para [0113], the last 5 lines).
Claims 1-5, 7-12,14-18,20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino(US 20150059042), in view of Braunhut (US 4497069)(hereinafter Braunhut), further in view of Wilson (US 20130047312)(hereinafter Wilson).
Regarding claim 1, Aquino teaches a shirt system (fig 34) for supporting body armor, comprising: an inner shirt (garment 954) comprising a first pocket (fig 28, the carrier shell comprising an opening configured to receive a protective insert) adapted to receive a first ballistic panel (insert 50); an outer shirt (outer garment 952); wherein the first pocket is located on a front panel of the inner shirt (fig 28).
Aquino does not clearly show the outer garment 952 in fig 34 comprising a second pocket adapted to receive a second ballistic panel. However, Aquino teaches garments of the current ballistic garments system may incorporate two or more garment designs (para [0149], lines 21-23); in certain embodiment the detachable carrier panel may be used as ad hoc protection- i.e. inserted under portions of clothing for localized protection (para [0149], lines 28-30); also in fig 1, Aquino teaches the outer garment comprising a pocket adapted to receive a ballistic panel at a rear panel of the outer shirt (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer garment 952 in fig 34 comprising a pocket at a rear panel to receive a second ballistic panel for the benefit of providing extra protection for the back of the user especially when the user need a garment to protect against overpressure in the event of an explosion, the spinal area of the wearer must be protected with impact resistant material in the event the wearer is thrown backward onto the ground. 
Aquino does not teach at least one connector extending from the first pocket to the second pocket. However, in the same field of endeavor, Braunhut teaches two connectors (straps 48, 50) extending from the first pocket (chest protector 86), wherein the connectors (48,50) extending directly from the first pocket (chest protector 86) to the second pocket (back protector 132), wherein the connectors (48,50) has a first end connected directly to the first pocket (86) and a second end connected directly to the second pocket (132)(fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shirt system of Aquino with the connectors comprising a first end connected directly to the first pocket and a second end connected directly to the second pocket as taught by Braunhut for the benefit of accommodating different body sizes, the garments can be utilized for different sized individuals and accordingly, the garment can be easily manufactured and can be easily transferred from one person to another person while still providing an adequate fit (Braunhut, column 1, lines 50-55).
Aquino does not teach at least one opening formed in the outer shirt for receiving a portion of the at least one connector. However, in the same field of endeavor, Wilson teaches at least one opening formed in the outer shirt for receiving a portion of the strap system (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer garment of Aquino with the openings formed in the outer shirt as taught by Wilson for the benefit of shifting weight from the neck area to the shoulders and waist while providing secure retention, convenient stowing of portable devices (Wilson, para [0004]).
Then the modified Aquino teaches the at least one connector extends directly from the first pocket to the second pocket through the at least one opening in the outer shirt. 
Regarding claim 2, Aquino teaches the first pocket is located on a front side of the front panel of the inner shirt (fig 28) and the second pocket is located on one of a front side or a back side of the rear panel of the outer shirt (fig 1).
Regarding claim 3, Braunhut teaches the at least one connector comprises a strap (straps 48, 50).
Regarding claim 4, Braunhut teaches the strap is configured to extend over a portion of a wearer, wherein the portion of the wearer is at least one of a shoulder, a torso, or a chest (straps 48, 50 are shoulder straps).
Regarding claim 5, Braunhut teaches the at least one connector includes a hook-and pile fastener and an adjustable strap (fig 1).
Regarding claim 7, Aquino teaches a first ballistic panel received in the first pocket (fig 28, 34, the insert 50 is put within the support panels of the carrier shell) and a second ballistic panel received in the second pocket (fig 1).
Regarding claim 8, Aquino teaches wherein at least one of the first ballistic panel and the second ballistic panel comprise a material selected from ballistic material (para [0087]).
Regarding claim 9, Aquino does not explicitly teach in fig 34 the first pocket comprising a first closing member and the second pocket comprising a second closing member. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Aquino to have the first pocket comprising a first closing member and the second pocket comprising a second closing member as taught in fig 22b for the benefit of retaining the protective panel 50 in place. 
Regarding claim 10, Aquino teaches at least one of the first closing member and the second closing member comprises at least one of a hook-and pile fastener, a button, a zipper, or a snap (para [0113], the last 5 lines).
Regarding claim 11, Aquino teaches a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material (para [0131]).
Regarding claim 12, Aquino teaches at least one side ballistic panel (fig 34, panels 985, 986).
Regarding claim 14, Aquino teaches the outer shirt is selected from the group consisting of coats, shirts, blouses, sweaters, sweatshirts, and the like (para [0149]).
Regarding claim 15, Aquino teaches the second pocket is attached to the outer shirt at a top portion of the second pocket (fig 1).
Regarding claim 16, Aquino teaches a shirt system (fig 34) for supporting body armor, comprising: an inner shirt (garment 954) comprising a first pocket (fig 28, the carrier shell comprising an opening configured to receive a protective insert); the first pocket is located on a front panel of the inner shirt (fig 28) and a first ballistic panel (50)received in the first pocket (fig 34); an outer shirt (outer garment 952); 
Aquino does not clearly show the outer garment 952 in fig 34 comprising a second pocket adapted to receive a second ballistic panel. However, Aquino teaches garments of the current ballistic garments system may incorporate two or more garment designs (para [0149], lines 21-23); in certain embodiment the detachable carrier panel may be used as ad hoc protection- i.e. inserted under portions of clothing for localized protection (para [0149], lines 28-30); also in fig 1, Aquino teaches the outer garment comprising a pocket adapted to receive a ballistic panel at a rear panel of the outer shirt; a second ballistic panel received in the second pocket (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer garment 952 in fig 34 comprising a pocket at a rear panel to receive a second ballistic panel for the benefit of providing extra protection for the back of the user especially when the user need a garment to protect against overpressure in the event of an explosion, the spinal area of the wearer must be protected with impact resistant material in the event the wearer is thrown backward onto the ground. 
Aquino does not teach at least one connector extending from the first pocket to the second pocket. However, in the same field of endeavor, Braunhut teaches two connectors (straps 48, 50) extending from the first pocket (chest protector 86), wherein the connectors (48,50) extending directly from the first pocket (chest protector 86) to the second pocket (back protector 132), wherein the connectors (48,50) has a first end connected directly to the first pocket (86) and a second end connected directly to the second pocket (132)(fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shirt system of Aquino with the connectors comprising a first end connected directly to the first pocket and a second end connected directly to the second pocket as taught by Braunhut for the benefit of accommodating different body sizes, the garments can be utilized for different sized individuals and accordingly, the garment can be easily manufactured and can be easily transferred from one person to another person while still providing an adequate fit (Braunhut, column 1, lines 50-55).
Aquino does not teach at least one opening formed in the outer shirt for receiving a portion of the at least one connector. However, in the same field of endeavor, Wilson teaches at least one opening formed in the outer shirt for receiving a portion of the strap system (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer garment of Aquino with the openings formed in the outer shirt as taught by Wilson for the benefit of shifting weight from the neck area to the shoulders and waist while providing secure retention, convenient stowing of portable devices (Wilson, para [0004]).
Then the modified Aquino teaches the at least one connector extends directly from the first pocket to the second pocket through the at least one opening in the outer shirt.
Regarding claim 17, Aquino teaches the first pocket is located on a front side of the front panel of the inner shirt (fig 28) and the second pocket is located on one of a front side or a back side of the rear panel of the outer shirt (fig 1).
Regarding claim 18, Braunhut teaches the at least one connector includes a hook-and pile fastener and an adjustable strap (fig 1).
Regarding claim 20, Aquino does not explicitly teach in fig 34 the first pocket comprising a first closing member and the second pocket comprising a second closing member. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Aquino to have the first pocket comprising a first closing member and the second pocket comprising a second closing member as taught in fig 22b for the benefit of retaining the protective panel 50 in place.
Regarding claim 21, Aquino teaches a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material (para [0131]).
Regarding claim 22, Aquino teaches at least one side ballistic panel (fig 34, panels 985, 986).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over  Roth(US 20140239030) in view of Aquino(US 20150059042), further in view of McIntire (US 20150196077)(hereinafter McIntire).
Regarding claim 32, Roth does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Aquino with the woven strips by McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.
Claims 13. 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino(US 20150059042), in view of Braunhut (US 4497069), further in view of Wilson (US 20130047312), further in view of McIntire (US 20150196077).
Regarding claim 13, Aquino does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Aquino with the woven strips by McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels. 
Regarding claim 23, Aquino does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Aquino with the woven strips by McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 24, 42 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140259250, US 20120185988, US 20070079414, US 7266850, US 6175958, US 6088831, US 4507802, US 20180160744, US 20170160058, US 20100282803, US 5247707, US 20080164095, US 20070192926, US 5893370, US 20090282595, US 8776266, US 8430204, US 20140101810, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732